

115 S2416 IS: National Guard and Reserves Benefits Parity Act
U.S. Senate
2018-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2416IN THE SENATE OF THE UNITED STATESFebruary 12, 2018Mr. Wicker (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend titles 5, 10,	and 37, United States Code, to ensure that an order to serve on active duty
			 under section 12304b of title 10, United States Code, is treated the same
			 as other orders to serve on active duty for determining the eligibility of
			 members of the uniformed services for certain benefits.
	
 1.Short titleThis Act may be cited as the National Guard and Reserves Benefits Parity Act. 2.Consideration of service on active duty to reduce age for eligibility for retired pay for non-Regular serviceSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by striking under a provision of law referred to in section 101(a)(13)(B) or under section 12301(d) and inserting under section 12301(d) or 12304b of this title or a provision of law referred to in section 101(a)(13)(B).
		3.Eligibility of reserve component members for high-deployment allowance for lengthy or numerous
 deployments and frequent mobilizationsSection 436(a)(2)(C)(ii) of title 37, United States Code, is amended by inserting after under the first place it appears the following: section 12304b of title 10 or. 4.Eligibility of reserve component members for nonreduction in pay while serving in the uniformed services or National GuardSection 5538(a) of title 5, United States Code, is amended in the matter preceding paragraph (1) by inserting after under the following: section 12304b of title 10 or.